DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/30/2020, which claims priority to divisional of Application 16/565,869 filed on 9/10/2019 which claims priority to US Provisional application 62/807,942 filed on 2/20/2019. An action on the merits follows. 
Claim(s) 21-26 and 28-36 is/are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Election
This application contains claims directed to the following patentably distinct species 
Species A: figs. 1-9 having a base with a curved member and guide wall
Species B: figs. 10-12 having a flat base with separate support rack
Species C: figs. 13-15 having a base with integrated support rack
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (see above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.. 
During a telephone conversation with Michael Noe Jr. on 9/27/2021 a provisional election was made without traverse to prosecute the invention of Species A, figs. 1-9, claims 21-26 and 28-36
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a plurality of racks" of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.

Claim Objections
Claim(s) is/are objected to because of the following informalities: 
Claim 27 is missing.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially (flat)" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what amount of curvature would still qualify as “substantially flat”.  Furthermore, it is unclear if all of the base and platform has to be flat or if the base and/or platform can include other features that are not flat. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21, 25-26, 28-35 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGPub# 20010043972 of Tomlinson (henceforth Tomlinson).
Regarding claim 21, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56, 54) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base having a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges (Tomlinson: see figs. 12-13); 
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface 64)) configured to be removably placed on tops of the cartridges, a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), and the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16); and 
a guide (Tomlinson: 60) configured to be located adjacent the rack (Tomlinson: see figs. 12-13, at least part of the guide 60 (such as 60a) is adjacent the rack 54).
Regarding claim 25, as shown in claim 21, Tomlinson teaches wherein the support holes comprise a support hole inner diameter that is greater than a cartridge outer diameter of the cartridges (Tomlinson: see fig. 12-13, the cartridges 16 are placed inside the support holes 58 and therefore will inherently have this feature).
Regarding claim 26, as shown in claim 21, Tomlinson teaches wherein both the base and the platform are substantially flat (Tomlinson: see fig. 12-13, the base 56 and the platform 64 are substantially flat).
Regarding claim 28, as shown in claim 21, Tomlinson teaches wherein a tray portion (Tomlinson: portion of tray 52 that has 72) of the tray comprises a receptacle (Tomlinson: 72) configured to engage the guide (Tomlinson: para 0047).
Regarding claim 29, as shown in claim 21, Tomlinson teaches wherein guide portions of the guide are configured to be located on opposite lateral sides of the rack (Tomlinson: see fig. 12-13, guide portion of 60 are located on opposite lateral sides of the rack 54).
Regarding claim 30, as shown in claim 21, Tomlinson teaches wherein the guide is configured to guide alignment of the tray with the rack (Tomlinson: para 0047), such that the tray is configured to be vertically spaced apart from the rack when the tray is seated on tops of the cartridges (Tomlinson: see fig. 12 and fig. 16).
Regarding claim 31, as shown in claim 21, Tomlinson teaches wherein the platform of the tray is opposite the tray bottom (Tomlinson: platform 64 is on the opposite side of the tray bottom (the bottom surface of 64).
Regarding claim 32, as shown in claim 31, Tomlinson teaches wherein the tray bottom comprises cartridge recesses (Tomlinson: 64b in fig. 16) that circumscribe respective ones of the platform holes (Tomlinson: 68), and the cartridge recesses are configured to receive tops of respective ones of the cartridges (Tomlinson: see 68b in fig. 16).
Regarding claim 33, as shown in claim 21, Tomlinson teaches, wherein the platform holes have a platform hole diameter that is less than a cartridge inner diameter of the cartridges (Tomlinson: see fig. 16, the top of the platform hole 68 has a smaller diameter than top of cartridge 16 inner diameter).
Regarding claim 34, as shown in claim 33, Tomlinson teaches wherein the platform holes taper down in diameter from the platform to the tray bottom (Tomlinson:  see platform holes 68 fig. 16).
Regarding claim 35, as shown in claim 21, Tomlinson teaches wherein the cartridges are configured to comprise upper plugs (Tomlinson: 21) having a plug axial depth of insertion (Tomlinson: see annotated fig. 8).

    PNG
    media_image1.png
    560
    682
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-24 and are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson.
Regarding claim 22, as shown in claim 21, Tomlinson is silent on wherein the base and the rack are integrally formed as a single, monolithic structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the base integral with the rack, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 23, as shown in claim 21, Tomlinson teaches wherein the base and the rack are separate components (Tomlinson: see rack 54 and base 56)
Tomlinson does not explicitly teach that the rack can be placed on and removed from the base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base and rack separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 24, as shown in claim 21, Tomlinson does not explicitly teach wherein the rack comprises a plurality of racks, each of which can be selectively used with the base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of racks in order to allow for backup racks in case one of the racks break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson in view of USPGP# 20050076969 of Tahil et al. (henceforth Tahil).
Regarding claim 36, as shown in claim 21, Tomlinson is silent on the apparatus comprising a tamper configured to engage the tray, the tamper having a plurality of extensions configured to extend through respective ones of the platform holes and into respective ones of the cartridges.
However, Tahil teaches a cartridge processing system (Tahil: apparatus shown in fig. 6) comprising a tamper (Tahil: “tamping device” as described in para 82 and shown in fig. 10) configured to engage a tray (Tahil: 25), the tamper having a plurality of extensions (Tahil: 29) configured to extend through holes and into respective ones of the cartridges (Tahil: para 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of Tomlinson with addition of a tamper as taught by Tahil in order to ensure uniform filling and allowing pushing in of overflowing material (Tahil: para 0011 and 0081). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21, 23-26 and 28-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of USP# 10,604,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-16 of USP# 10,604,292 anticipate claims 21, 23-26 and 28-36 of the instant application. Please refer to the following table for the correspondence of claims between the present application and USP# 10,604,292:
Application(16/834,366)Claims
USP#
10,604,292Claims
21
1,13, 16
23
3
24
4
25
5
26
6
28
1, 13, 16
29
1, 13, 16
30
1, 13, 16
31
7
32
8
33
9
34
10
35
11
36
12


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub 20130068348 also teaches a tray (20 in fig. 4) with a top funnel (34, 40 in fig. 1) and platform holes for cartridges (46a-f) which can also be used in combination with Tomlinson (and Tahil) to reject the above claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731